1
2                                                                              JS-6
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11   ALEXANDER GIOCONDI, an individual,            CASE NO. 2:18-cv-06248 AB (JEMx)
12                Plaintiff,                       [PROPOSED] ORDER OF
                                                   DISMISSAL WITH PREJUDICE
13         vs.
14   IBM Corporation, a New York
     Corporation; and DOES 1-50, inclusive,
15
                  Defendant.
16                                                 Complaint Filed: June 7, 2018
17
18
19                                       [PROPOSED] ORDER
20         The stipulation between the Parties is approved. The above-entitled Action is
21   ordered dismissed with prejudice, with each Party to bear his/its own costs.
22         IT IS SO ORDERED.
23
24   Dated: June 05, 2019                   By:
25                                                Hon. André Birotte Jr.
                                                  United States District Court Judge
26
27
28

     Case No.: 2:18-cv-06248 AB (JEMx)        1       [PROPOSED] ORDER OF DISMISSAL WITH
                                                                               PREJUDICE
